Title: From George Washington to Major General Israel Putnam, 20 July 1779
From: Washington, George
To: Putnam, Israel


        
          Dr Sir,
          Head Quarters New Windsor July 20th 1779
        
        As we do not know what may be the next object of the enemy, and it is our Duty to be well prepared at the most important point, I am to request you will immediately consult the principal officers with you

in conjunction with the commanding Officer of the light infantry, and form a disposition for opposing the enemy in concert, as well in the first instance at landing, as during their progress towards the works—The party which the Virginia division is to act, is also to be taken into consideration. With respect to this if the enemy should make a debarkation with their whole force at Fort Montgomery and the landing on this side—Mughlenbergs brigade may be ordered to join you in the first instanc and Woodfords to move towards the forest to act on the left flank and rear of the enemy; but if a column should move from King’s ferry towards the forest, Mughlenbergh will then be on the spot to oppose them and Woodfords will cooperate as circumstances may dictate—These are only intended as general hints—The movements of the enemy and the exigencies of the moment must decide your operations—But every probable case should be supposed before hand and a line of conduct preconcerted for each.
        Let your officers be particularly industrious to inform themselves of the ground on which they are to act—its different approaches and communications with the fort and every defile and spot most advantageous for opposing the enemy’s advance.
        
          P.S. I have written a line to General St Clair directing him to make himself well acquainted with the Hill that overlooks Fort Putnam in front, at the extremity of which it is proposed to erect some works—and to consider this point as his alarm post from thence to reinforce the troops in front as may be necessary. I am Sir Your most Obed. ser.
        
      